Case 8:20-cv-00350-WFJ-AEP Document 45 Filed 11/23/20 Page 1 of 2 PageID 492




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


    RAMIREZ-POLANCO, MARTHA,

                   Plaintiff,

    v.                                                        Case No. 8:20-cv-350-WFJ-AEP

    MCCURDY, WILLIAM CRAIG and
    NATIONAL CARRIERS, INC.,

                   Defendants.
                                                 /


                                                ORDER

           This cause comes before the Court upon Defendant National Carrier, Inc.’s Motion for

    Physical Examination Under Rule 35 (Doc. 37). Defendant seeks to obtain the physical

    examination of Plaintiff relating to alleged injuries Plaintiff suffered as a result of a motor

    vehicle accident. Pursuant to Rule 35, Federal Rules of Civil Procedure, where an action is

    pending, the court may order a party whose mental or physical condition is in controversy to

    submit to examination by a suitably licensed or certified examiner. Fed. R. Civ. P. 35(a)(1). In

    this instance, the physical examination of Plaintiff relates to alleged personal injuries Plaintiff

    suffered and placed into issue.

           Defendant states that the physical examination has been scheduled to be performed by

    Dr. Jack Maniscalco on December 1, 2020, at 9:00 a.m. at Neurosurgery Consultant of Florida,

    P.A., 2816 W. Virginia Avenue, Tampa, Florida 33607. Plaintiff did not object to the date,

    time, and place of the examination. However, Plaintiff did object to Defendant’s contention

    that the medical examination should proceed without recordation or the presence of Plaintiff’s

    counsel or a third party (See Doc. 37, ¶5). For the reasons set forth at the November 23, 2020
Case 8:20-cv-00350-WFJ-AEP Document 45 Filed 11/23/20 Page 2 of 2 PageID 493




    hearing on this matter and in reliance on the court’s rationale in Tomlinson v. Landers, No.

    3:07-CV-1180-J-TEM, 2009 WL 2496531 (M.D. Fla. Aug. 12, 2009), the undersigned finds

    that Plaintiff has not demonstrated “good cause” for its request that Plaintiff’s counsel, a

    videographer and/or a court reporter be permitted at the medical examination.

           Accordingly, and pursuant to Rule 35 of the Federal Rules of Civil Procedure, it is

    hereby ORDERED:

           1.     Defendant’s Motion for Physical Examination Under Rule 35 (Doc. 37) is

    hereby GRANTED.

           2.     Plaintiff’s request that her counsel, a videographer and/or a court reporter be

    permitted at the physical examination is hereby DENIED.

           DONE AND ORDERED in Tampa, Florida, on this 23 day of November, 2020.




    cc:    Counsel of Record




                                                  2
